UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1631



AVA MAUREEN SAWYER,

                                              Plaintiff - Appellant,

          versus


CIRCUIT COURT OF FAIRFAX COUNTY, VIRGINIA;
ARTHUR B. VIEREGG, JR., The Honorable; DAVID
T. STITT, The Honorable; CIRCUIT COURT OF
FREDERICK COUNTY, VIRGINIA; ARTHUR SINCLAIR,
The Honorable; CIRCUIT COURT OF WARREN COUNTY;
DENNIS HUPP, The Honorable; THE SUPREME COURT
OF VIRGINIA; JUSTICES OF THE SUPREME COURT OF
VIRGINIA; CLARENCE G. WILLIAMS, JR., Sheriff;
ROBERT T. WILLIAMSON, Sheriff; ESTATE OF
PRESTON CONNER; DEAN S. WORCESTER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-258-A)


Submitted:   August 28, 2003             Decided:   September 3, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Ava Maureen Sawyer, Appellant Pro Se. James Christian Stuchell,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Robert A. Dybing, THOMPSON & MCMULLAN, Richmond, Virginia; John
David Griffin, FOWLER, GRIFFIN, COYNE & COYNE, P.C., Winchester,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Ava Maureen Sawyer appeals the district court’s order denying

her   motion    for     a   preliminary    injunction      in   her   civil    action

attacking a Virginia circuit court judgment against her.                      We have

reviewed the record and find no reversible error.                 Accordingly, we

affirm the judgment of the district court.                 See Sawyer v. Circuit

Court of Fairfax County, No. CA-03-258-A (E.D. Va. filed Apr. 9,

2003; entered Apr. 17, 2003. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before       the   court   and   argument    would     not   aid   the

decisional process.




                                                                            AFFIRMED




                                           2